Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered March 1, 1996, convicting defendant, upon his plea of guilty, of one count of criminal sale of a controlled substance in the second degree and conspiracy in the second degree, and sentencing him to consecutive terms of 8 years to life and 1 to 3 years, respectively, unanimously affirmed.
Defendant’s claim of ineffective assistance of counsel is based entirely on alleged facts outside the record, and thus should be addressed in a CPL 440.10 motion.
We perceive no abuse of discretion in sentencing or denial of youthful offender treatment. Concur — Sullivan, J. P., Rosenberger, Nardelli, Williams and Andrias, JJ.